Citation Nr: 1500571	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-14 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for left kidney cancer, status post nephrectomy, to include as due to herbicide exposure.  

2. Entitlement to service connection for colorectal cancer, to include as due to herbicide exposure. 

3. Entitlement to service connection for residuals of a left leg injury. 

4. Entitlement to service connection for a back disability as secondary to residuals of a left leg injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 (cancers) and January 2012 (left leg and back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues of entitlement to service connection for tinnitus and hearing loss (claimed as hearing problems) have been raised by the record in a January 2012 VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to service connection for colorectal cancer and left kidney cancer, both to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's currently diagnosed left knee/leg strain disability, claimed as residuals of a left leg injury, did not manifest until many years after service and has not been competently linked to the Veteran's period of active service.

2. The Veteran does not assert, and competent, probative evidence does not indicate, that a current back disability is directly related to service; rather, the Veteran asserts that this disability is attributable to a left leg/knee disability for which service connection has not been established.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals a left leg injury are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2. The criteria for service connection for a back disability, claimed as secondary to residuals of a left leg injury, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.3.04, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Collectively, in October and November 2011 notice letters sent prior to the initial denial of the claim, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed disorders, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  The Board finds that the notice letters fully satisfied VCAA notice requirements with respect to the claim. Moreover, the Veteran has been provided with a copy of the January 2012 rating decision, and the SOC/SSOCs, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary of the evidence considered.  In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the Board notes that the claims file contains all available evidence pertinent to the claim adjudicated herein. VA has requested records identified throughout the claims process.  Service treatment records have been obtained and associated with the claims file.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  There are no additional treatment records found in the Veteran's Virtual VA file. 

Also, the Veteran was afforded a medical examination in connection with the claims in October 2011.  At that time, the VA medical examiner interviewed the Veteran, reviewed the claims file, and conducted a thorough physical examination, to include x-rays.  After considering the relevant medical history and physical findings shown on examination, the VA medical examiner provided a medical opinion regarding the likelihood that the Veteran's complaints of left leg pain were attributable to the punji stick injury wound sustained during service in terms of relative probability.  The medical opinion was supported by adequate rationale. For these reasons, the Board finds that no further medical examination or medical opinion is needed.  Moreover, as noted below, service connection for a left leg condition is being denied herein; therefore, the claim for service connection for a back condition as secondary to the left leg condition is without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection - Applicable Law and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein. 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) is limited to diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine (i.e., arthritis), and left leg/knee strain.  Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); leg/knee strain is not.  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for the back but not to his claim for residuals of a left leg injury. Walker, supra. 

Under 38 C.F.R. § 3.310(a) (2013), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board observes that lay evidence can be competent and sufficient to establish the elements of service connection where the lay observer is reporting personal sense impressions (knowledge derived from the five senses), in reporting what a medical professional has told him, or in reporting personal sense impressions which support a diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

1. Left Leg 

In the present case, the Veteran seeks entitlement to service connection for a left leg injury.  He contends that the pain involving the left lower extremity is attributable to the documented punji stick wound sustained during Vietnam service. 

Combat veterans are entitled to have their statements as to injuries sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That law does not by itself, however, establish a basis for the grant of service connection. The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability or whether there is a link between service and the currently claimed disability, both of which require competent evidence. See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).

In this case, service treatment records (STRs) confirm that the Veteran sustained a punji stick wound to the lower left leg in February 1970.  He is in receipt of the Purple Heart Medal for this injury.  STRs show that the punji stick wound was debrided with delayed primary closure under local anesthesia during the period from February 23, 1970, to February 28, 1970.  The wound was sutured on/around March 3, 1970.  On March 26, 1970, the wound became infected and was treated with antibiotics.  By March 31, 1970, the ulcer/wound was noted to be healing, with some swelling still present.  The March 1971 separation Report of Medical Examination revealed a normal clinical evaluation of the lower extremities and skin.  No scarring or other residual condition affecting the left leg was noted upon examination.  On the contemporaneous Report of Medical History the Veteran denied cramps in legs, arthritis, bone, joint, or other deformity, "trick" or locked knee, and swollen or painful joints.  

Following service, the evidentiary record is silent for complaints, treatment, or diagnoses relating to the left lower extremity until August 2011, at which time the Veteran submitted his claim for service connection for a left leg injury.  He subsequently underwent a VA examination in connection with his claim and was diagnosed with diagnosed left knee/leg strain. See October 2011 VA Examination. 

As an initial matter, the service treatment records outlined above clearly establish that the Veteran sustained an injury to the left leg during service.  Further, with respect to the current disability requirement, the Veteran has been diagnosed left knee/leg strain per the October 2011 VA examination report.  There are no other diagnoses pertaining to the lower left extremity documented in the record during the course of this appeal. 

In light of the foregoing, the remaining question for consideration here is whether there is a relationship, or nexus, between the currently diagnosed left leg/knee strain and the in-service combat injury to the lower left leg.  

The Board finds that the weight of the lay and medical evidence of record is against finding that the Veteran currently suffers from residual strain of the left lower extremity due to the combat injury.  In this regard, the only competent medical opinion of record is against the Veteran's claim for service connection.  Indeed, the October 2011 VA examiner opined that it was less likely than not that the left leg/knee condition was incurred in or caused by the in-service injury.  The examiner provided extensive rationale, reasoning that there was no mention of any knee conditions in his review of post-service outpatient treatment records, and that although the STRs documented a punji stick injury to the left leg in February/March 1970, no further mention of residuals of this injury were mentioned in the military records or in the claims file until the date of the VA compensation and pension examination (i.e., October 2011).  Indeed, the Veteran had denied any bone or arthritic pain upon separation examination and there was no mention of any musculoskeletal problems mentioned in the separation history or physical examination.  The separation examination was, in essence, negative for any mention of the leg injury or residual symptoms by the Veteran.  Moreover, current physical examination of the Veteran's left leg was negative except for some superficial tenderness along the shin.  Leg length was the same bilaterally; there was no visible scarring; and x-rays of the leg knee and tibia/fibula were negative for any pathology.  In light of the foregoing, the VA examiner concluded that the Veteran's currently claimed left leg strain was not the result of injury incurred while in the military.  

The Board affords great probative value to the October 2011 VA opinion; indeed, the examiner reviewed the Veteran's STRs and post-service treatment records, and considered the Veteran's statements concerning current and past left leg symptomatology.  The examiner also provided extensive rationale for his negative opinion.  There is no competent medical opinion to the contrary of record.  For these reasons, the Board finds that the medical opinion is of great probative value in resolving the medical question of whether the Veteran's left leg strain is causally or etiologically related to service. 

The Board again notes at this juncture that the provisions pertaining to continuity of symptomatology and 38 C.F.R. § 3.303(b) are not applicable in this case. See Walker, supra.  In any event, the Veteran has not alleged continued left leg symptomatology since service (see, e.g., October 2011 VA examination report, noting onset of leg pain in 1988) and the earliest medical evidence of record showing a diagnosis of a left leg condition is in 2011, approximately forty years after service. See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of treatment for the claimed disability for decades after service constituted negative evidence against the claim). 

The Veteran has asserted that a causal or etiological relationship between his left leg pain/strain and active service exists; however, he, as a lay person, lacks the medical training to provide a competent medical opinion regarding the cause or etiology of his left leg pain/strain.  Therefore, the Veteran's opinion is afforded no probative value. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Thus, while the Veteran is currently diagnosed with a left lower extremity disability, namely, left knee/leg strain, it first manifested many years after the Veteran's separation from active service, and the only competent (and highly probative) medical opinion of record is against the claim for service connection, i.e., finding that it is less likely than not the left leg strain is causally related to service or in-service injury.  Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and service connection for residuals of an injury to the left leg is not warranted. See Gilbert, supra. 

2. Back 

The Veteran also seeks service connection for a back disability, diagnosed as degenerative disc disease (DDD) of the lumbar spine.  See October 2011 VA Examination.  In his August 2011 claim for service connection, he expressly asserted that he had "back problems related to the left leg injury/wound."  He does not contend, nor does the evidence otherwise show (as discussed below), that service connection for a back disability is warranted on a direct basis.  

As discussed above, the Board herein finds that entitlement to service connection for a left leg condition is not warranted.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition. Thus, the matter of service connection for a back disability as secondary to a left leg disability is without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that, although the RO also considered this claim as directly related to service, there is no evidence or argument that any back disability was incurred or aggravated in service.  The Board further notes that the Veteran does not contend and the evidence does not otherwise show that arthritis/DDD of the lumbar spine manifested during service or to a compensable degree within one year of service.  Service treatment records are negative for complaints, treatment, or diagnoses pertaining to the back.  The earliest medical evidence of record showing a diagnosis of DDD is dated in 2011, approximately forty years after service. See Maxson, supra.  The Veteran has not alleged a continuity of back symptomatology since service (see, e.g., October 2011 VA examination report, endorsing back pain since 1988) nor is it otherwise shown.  There is no lay or medical evidence indicating that any of the claimed back disability is in any way related to any period of service.  In fact, based on the evidence outline above, an October 2011 VA examiner provided an opinion that lumbar DDD was not related service.  There are no medical opinions of record which contradict this finding.  In sum, there is no basis for an award of direct service connection for a back disability. 

For all the foregoing reasons, the claim for service connection for a back disability as secondary to a left leg/knee disability, must be denied.  In reaching the conclusion to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for residuals of an injury to the left leg is denied. 

Entitlement to service connection for a back disability as secondary to residuals of an injury to the left leg is denied. 


REMAND

The Veteran seeks service connection for left kidney cancer, status post nephrectomy, and colorectal cancer.  He asserts that his cancers are the result of his active duty service, to include exposure to herbicides.  Service records confirm that the Veteran served in Vietnam from August 1969 to August 1970, and therefore, Agent Orange exposure is presumed.

The Board notes that colorectal and kidney cancers are not diseases associated with exposure to herbicide agents as listed in the presumptive service connection provisions of 38 C.F.R. § 3.307, 3.309(e).  However, VA's consideration of the claim does not end with this finding, as these presumptive provisions are not the only way the Veteran can establish service connection for colorectal and/or kidney cancer.  The United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Veteran may still potentially establish a nexus between his colorectal and kidney cancers and service even though the disabilities are not on the presumptive list for herbicide exposure.

In this regard, the Veteran has not been afforded VA examinations in connection with his claims for colorectal cancer and left kidney cancer.  Further, in May 2011, the Veteran submitted a letter from his treating private oncologist, Dr. D.S.P., in which the physician stated the Veteran "was in Vietnam and was exposed to Agent Orange and there was also concern that his malignancy was related to the Agent Orange exposure."  Dr. D.S.P. noted that the Veteran had a negative family history for malignancy to suggest any family related cluster of malignancy, and that he hoped such information would be helpful in determining "whether there is any strong correlation with his Agent Orange exposure in these two different kinds of malignancy."  

In light of 38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. App. 79 (2006), and the supporting statement provided by Dr. D.S.P., a medical opinion is needed on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's colorectal cancer and left kidney cancer are related to his service, to include presumed Agent Orange exposure.


Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records (not already of record) relevant to the appeal from the St. Louis VA medical center (and any affiliated outpatient clinic) since May 2012. 

2. Contact the Veteran and request that he complete and return the appropriate authorization(s) so that VA can obtain any relevant treatment records concerning his cancers (not already of record).  Thereafter, obtain copies of all treatment records to associate with the claims file. If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).

3. After the above development is completed, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of (i) left kidney cancer, status post nephrectomy, and (ii) colorectal cancer, to include residuals thereof.  It is imperative that the claims file (and a copy of this remand) be made available to the examiner for review in conjunction with the examination.

Based on examination of the Veteran and review of his claims file, the examiner should respond to the following: 

(a) Please provide an opinion whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's left kidney cancer, status post nephrectomy, is casually related to the Veteran's active duty service, to include exposure to herbicides. 

(b) Please provide an opinion whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's colorectal cancer (to include residuals thereof), is causally related to the Veteran's active duty service, to include exposure to herbicides. 

* In answering the above, the examiner should specifically address the May 2011 statement from the Veteran's treating oncologist, Dr. D.S.P. 

The examiner must provide an explanation of rationale for all opinions provided.  If any requested opinion cannot be offered without resorting to mere speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4. Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


